Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 December 2021 has been entered.

Status of Claims
	Claims 66-68, 70, 74-77 and 81-87 are pending.
Claims 81-86 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Election was made with no mention of traverse in the reply filed on 14 October 2020 to the Restriction/Election Office Action mailed 21 August 2020.
Claims 66-68, 70, 74-77 and 87 are allowed.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/054914, 02/28/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP17158564.9, 02/28/2017, and EP17158567.2, 02/28/2017 were filed on 27 August 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 66-68, 70, 74-77 and 87 have the effective filing date of 28 February 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
	Non-patent literature (NPL) citation Iwabuchi, N. et al. (2009) “Suppressive Effects of Bifidobacterium longum on the Production of Th2-attracting Chemokines induced with T Cell-Antigen-Presenting Cell Interactions” on the IDS received 17 December 2021 is not being considered because no copy was provided. 
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).

Drawings
The drawings were received on 27 August 2019.  These drawings are objected to.

The drawings are objected to as failing to comply with MPEP 608.02 (V) at 37 CFR 1.84 (u)(1) because some of the figure drawings occupy two pages (as a single figure) without proper figure labeling on the pages.

Figs. 1, 2, 3 and 4 are each depicted over two pages, the second consecutive pages reading “Fig. 1 continued”; “Fig. 2 continued”; “Fig. 3 continued”; and “Fig. 4 continued”.

However, the figures should be re-labeled so as to read, for example: Fig. 1A; Fig. 1B; Fig. 2A; Fig. 2B; Fig. 3A; Fig. 3B; Fig. 4A; Fig. 4B.
Compare to Figure 6 numbering.

MPEP 608.02 (V) at 37 CFR 1.84 (u)(1) reads: The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

The specification must be accordingly amended throughout at recitations of these figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 U.S.C. § 102/103
The rejection of Claims 66-68, 70 and 74-77 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Collins et al. (U.S. Patent Application Publication No. 2003/0092163 A1), in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claim 87 under 35 U.S.C. §103 as being unpatentable over Ebel et al., in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.

Double Patenting
The rejection of Claims 66, 68, 70 and 74-77 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-12, 14 and 15 of Patent No. 8,557,233, in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.
The rejection of Claims 66, 68, 70 and 74-77 on the ground of nonstatutory double patenting, as being unpatentable over claims 4-7, 10-15, 20 and 22 of Patent No. 8,709,398, in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.
The rejection of Claims 66, 68, 70 and 74-77 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-10, 12 and 13 of Patent No. 10,144,978, in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.
The rejection of Claims 66, 68, 70 and 74-77 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-3 and 5-11 of Patent No. 10,597,739, in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.
The provisional rejection of Claims 66, 68, 70 and 74-77 on the ground of nonstatutory double patenting, as being unpatentable over claims 27-30, 34-36, 38-40 and 42 of copending Application No. 16/060,765, in the Final Office Action mailed 18 June 2021, is withdrawn in view of Applicants' argument received 17 December 2021.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 66 and 87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 144, 145 and 164 of copending Application No. 16/489,132.

The claimed subject matter of instant Application No. 16/489,141 is:
A formulation for oral consumption by a subject, the formulation comprising a Bifidobacterium longum strain having the accession number NCIMB 42020 and an ingestible carrier, wherein the formulation is in the form of a tablet.
A formulation for oral consumption by a subject, the formulation comprising a Bifidobacterium longum strain having the accession number NCIMB 42020 and an ingestible carrier, wherein the strain is in the form of a freeze-dried powder or a bacterial broth.

The claimed subject matter of copending Application No. 16/489,132 is:
A method for the treatment of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for the treatment of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for prophylaxis of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the treatment and prophylaxis methods comprising administering an effective amount of Bifidobacterium longum strain NCIMB 42020 described in copending Application No. 16/489,132 anticipate the formulations comprising Bifidobacterium longum strain NCIMB 42020, described in instant Application No. 16/489,141.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

It is noted that consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co. 611 F. 3d 1381, 1387 (CAFC 2010) it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. 

Response to Arguments
	Applicant’s arguments, pp. 6-10, filed 17 December 2021, with respect to the prior art references cited in the 35 U.S.C. §102(a)(1)/(a)(2)/35 U.S.C. §103 rejection, the  35 U.S.C. §103 rejection, and the double patenting rejections, have been fully considered, and they are persuasive.

	1. Applicant remarks (pg. 8, para. 1), with regard to the 102/103 rejection, that Collins et al. does not show a Bifidobacterium longum strain under accession no. NCIMB 42020, as acknowledged by the Office. Assuming for the sake of argument that a person of ordinary skill in the art were aware of the B. longum strain under accession no. NCIMB 42020, the skilled artisan would not have expected two different strains to have similar or comparable properties, even if the two strains were members of the same species. As shown in Example 2 of the present application, the strain under NCIMB 42020 (also designated AH0106) "induced more IL-10, IL-12p40, TNF-α, IL-1β in both [peripheral blood mononuclear cells] PBMCs and [monocyte-derived dendritic cells] MDDCs than all of the other bacterial strains (35624, AH1206, AH1362, 1714, BL1207) which gave similar profiles to each other (Figs. 1 to 4). All of those strains, 35624 (accession no. NCIMB 41003), AH1206 (accession no. NCIMB 41382), AH1362 (accession no. NCIMB 41715), 1714 (accession no. NCIMB 41676), and BL1207 (accession no. PTA 9608) are B. longum strains. Id at pp. 13, 19. That is, the present application confirms that the B. longum strains do not have the same properties, and that the B. longum strain under accession no. NCIMB 42020 recited in the present claims "is a much more potent stimulator of cytokines than the other B. longum especially known anti-inflammatory strains such as 35624 and 1714" and "engages with the human immune system in a different way to the other B. longum strains in a manner which is more immune stimulatory." Id at p. 19.
	In response to Applicant, the argument and data which show that claimed Bifidobacterium longum strain NCIMB 42020 (aka AH0106) exhibits different (and, ostensibly, improved) properties viz a viz the increased expression of specific cytokines (i.e., IL-10, IL-12p40, TNF-α, and IL-1β) in two different mammalian cell types when compared to five (5) other B. longum strains is persuasive to demonstrate said different properties or characteristics with regard to B. longum strain NCIMB 42020. Therefore, the 35 USC 102/103 rejection is withdrawn.

	2. Applicant remarks (pg. 9, last para. thru pg. 10), with regard to the 103 rejection, that Ebel fails to cure the deficiencies of Collins. The Office Action acknowledges that Ebel also "does not show[] a Bifidobacterium longum strain having the accession number NCIMB 42020 [claim 87]." Applicant also remarks, with regard to the double patenting rejections, that none of the cited patents or the copending application teaches a Bifidobacterium longum strain under accession number NCIMB 42020, as recited in the pending claims.
	In response to Applicant, because Applicant demonstrates that claimed strain Bifidobacterium longum NCIMB 42020 exhibits different (ostensibly, improved) properties when compared to five (5) other B. longum strains, the 103 rejection and the double patenting rejections are withdrawn.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to because some of the figures are not labeled correctly, as explained above in the Drawings section.
The double patenting rejection requires remediation by a terminal disclaimer.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631